F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          NOV 14 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    MICHAEL P. VESCO,

               Plaintiff,

    v.                                                  No. 02-2181
                                              (D.C. No. CIV-00-1805-WJ/LCS)
    PAT SNEDECKER, Chief of Security,                    (D. N.M.)
    LCCF; JOE WILLIAMS, Chief
    Warden, LCCF; WACKENHUT
    CORRECTIONS CORPORATION;
    NEW MEXICO DEPARTMENT OF
    CORRECTIONS; ROBERT PERRY,
    Secretary of Corrections; JOHN
    SHANKS, Director of Adult Prisons;
    MICHAEL SOLIZ, Captain, LCCF;
    SHANNON MANNING, Sgt., LCCF;
    LEA COUNTY, NM; LAWRENCE
    TAFOYA, Warden, SNMCF; LUPE
    MARSHALL, Associate Warden,
    SNMCF; KATHLEEN HODGES,
    Mental Health Svcs. Dir., SNMCF,

               Defendants-Appellees,

    PAUL LIVINGSTON,

               Attorney-Appellant.


                            ORDER AND JUDGMENT           *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
                                                                       (continued...)
Before MURPHY , HARTZ , and McCONNELL , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Appellant Paul Livingston, an attorney at law representing himself on

appeal, challenges the district court’s order denying his motion for sanctions and

attorney fees. He also appeals the order denying reconsideration. The only

defendants-appellees involved in this appeal are employees, officials, or agencies

of the State of New Mexico; they will be referred to as “the State defendants.”

Because Mr. Livingston lacks standing to bring this appeal, the appeal is

dismissed.

       Mr. Livingston represented plaintiff Michael Vesco in the underlying case

wherein Mr. Vesco, an inmate, alleged that his civil rights were violated by prison

personnel. During the course of those proceedings, Mr. Vesco informed the trial

court, some of the defendants, and Mr. Livingston that he wanted Mr. Livingston

to cease representing him. At one point, Mr. Vesco relented and consented to


*
 (...continued)
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
have Mr. Livingston represent him at some of the proceedings. The record is

unclear as to what and when those proceedings were. Nevertheless, Mr. Vesco

again requested Mr. Livingston to withdraw, but Mr. Livingston refused to do so

until alternate counsel was appointed for Mr. Vesco. Aplee. Supp. App., Vol. II

at 488-89. The State defendants filed motions to dismiss and for summary

judgment seeking to dispose of all of Mr. Vesco’s claims. The State defendants

served copies of all motions on Mr. Livingston, but not on Mr. Vesco. Neither

Mr. Vesco nor Mr. Livingston responded to the motions. The district court

dismissed the case by granting the motion to dismiss for failure to exhaust

administrative remedies.   Id. at 494.

      Mr. Livingston then filed a motion under Rule 11 of the Federal Rules of

Civil Procedure requesting an “award of sanctions, including attorney’s fees, for

the cost, expense, and damage caused by [the State] Defendants’ abusive filing of

unnecessary, burdensome, and vexatious motions and memoranda.” Aplt. App.

at 8. Mr. Livingston claimed that the State defendants’ motions to dismiss and

for summary judgment should have been served on Mr. Vesco and that the sheer

number and complexity of those motions was unnecessarily burdensome.

      The State defendants then filed their motion for fees and costs to be

assessed against Mr. Livingston. The district court held a hearing on June 4,

2002. At its conclusion, the court imposed sanctions against Mr. Livingston in


                                         -3-
the form of attorney fees and expenses incurred by the State defendants.           Vesco v.

Snedecker , 236 F. Supp. 2d 1272, 1278 (D.N.M. 2002),           appeal dismissed

(10th Cir. Nov. 4, 2002). The district court denied Mr. Livingston’s Rule 11

motion and his motion to reconsider. He appeals both orders.

       The State defendants challenge Mr. Livingston’s standing to appeal.

Standing is a jurisdictional issue.      Vt. Agency of Natural Res. v. United States

ex rel. Stevens , 529 U.S. 765, 771 (2000). An attorney has standing to appeal

orders that directly affect him, but he does not have standing to appeal orders that

affect only his client.   Weeks v. Indep. Sch. Dist. No. I-89    , 230 F.3d 1201, 1213

(10th Cir. 2000).

       Mr. Livingston’s Rule 11 motion sought attorney fees to be paid to him,

and sanctions to be imposed against the attorneys representing the State

defendants. “An order awarding or denying attorney fees is an order applicable to

the client, not the client’s counsel.”     Id. Therefore, Mr. Livingston does not have

standing to challenge the order denying the request for attorney fees.       See id.

       We also hold that Mr. Livingston lacks standing to challenge the order

denying sanctions. Generally, an attorney does not have standing to bring

a Rule 11 motion on his own behalf (as opposed to on behalf of his client-party).

See N.Y. News, Inc. v. Kheel , 972 F.2d 482, 486 (2d Cir. 1992) (rejecting

non-party’s request to intervene seeking to protect judicial process against abuse);


                                              -4-
see also Nyer v. Winterthur Int’l , 290 F.3d 456, 459 (1st Cir. 2002) (reciting

general rule that non-party may not bring Rule 11 motion for sanctions; collecting

cases); Westlake N. Prop. Owners Ass’n v. City of Thousand Oaks      , 915 F.2d

1301, 1307 (9th Cir. 1990) (holding attorney for party cannot bring Rule 11

motion for sanctions on his own behalf).

      APPEAL DISMISSED.


                                                     Entered for the Court



                                                     Michael W. McConnell
                                                     Circuit Judge




                                         -5-